--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ESCROW AGREEMENT

THIS made as of the 27 day of February, 2014.

AMONG:

  BLOX, INC., a corporation incorporated under the laws of the State of Nevada


  (the “Company”)

AND:

  Robert Ironside, an individual having an address of 600 – 666 Burrard Street,
Vancouver, BC V6C 3P6


  (“Ironside”)

AND:

  Marco Parente, an individual having an address of 600 – 666 Burrard Street,
Vancouver, BC V6C 3P6


  (“Parente”)

AND:

  Cedric Wilson, an individual having an address of 600 – 666 Burrard Street,
Vancouver, BC V6C 3P6


  (“Wilson”)

AND:

  Kimberly Gillett, an individual having an address of 600 – 666 Burrard Street,
Vancouver, BC V6C 3P6


  (“Gillett”)

AND:

  CLARK WILSON LLP, of 900 – 885 West Georgia Street, Vancouver, BC V6C 3H1


  (the “Escrow Agent”)


--------------------------------------------------------------------------------

- 2 -

WHEREAS:

A.                The Company has entered into a stock option agreement with
each of Ironside, Parente, Wilson, and Gillett (collectively, the “Optionees”),
whereby the Optionees have been granted the following options (the “Options”) to
purchase common shares of the Company (the “Escrowed Securities”):

Name of Optionee Number of
Options Date of Grant Expiry Date Exercise
Price Robert Ironside 500,000 February 27, 2014 February 27, 2019 US$0.01 Cedric
Wilson 500,000 February 27, 2014 February 27, 2019 US$0.01 Kim Gillett 500,000
February 27, 2014 February 27, 2019 US$0.01 Marco Parente 200,000 February 27,
2014 February 27, 2019 US$0.01

B.                 The Company and the Optionees have agreed that any Escrowed
Securities issued upon exercise are to be held in escrow pursuant to the terms
of this Agreement;

C.                 The Company and the Optionees wish to appoint the Escrow
Agent to accept, hold and deliver the Escrowed Securities pursuant to the terms
of this Agreement; and

D.                                        The Company and the Optionees have
agreed that the Escrowed Securities will be held by the Escrow Agent and
released only in accordance with the terms of this Agreement.

THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:

1. INTERPRETATION


1.1 In this Agreement:


  (a) the headings have been inserted for convenience of reference only and in
no way define, limit, or enlarge the scope or meaning of the provisions of this
Agreement;


  (b) all references to any party, whether a party to this Agreement or not,
will be read with such changes in number and gender as the context or reference
requires; and


  (c) when the context hereof makes it possible, the word “person” includes in
its meaning any firm and any body corporate or politic.


2. DEPOSIT INTO ESCROW

2.1                                      Following exercise of the Options, each
of the Optionees and the Company will promptly undertake all acts to deliver the
Escrowed Securities and the requisite number of stock power of attorneys to
reflect the number of share certificates deposited, signature guaranteed as
required by the transfer agent of the Company (the “PAs”) to the Escrow Agent. 
The Escrow Agent will hold the Escrowed Securities and the PAs in escrow subject
to the terms and conditions of this Agreement.

--------------------------------------------------------------------------------

- 3 -

2.2                                      The Optionees and the Company agree
that any Escrowed Securities issued upon the exercise of the Options that have
not been released from escrow will be delivered to the Escrow Agent.

3. ESCROW PROVISIONS

3.1                                      The Company and the Optionees hereby
direct the Escrow Agent to retain the Escrowed Securities and the PAs and not to
cause anything to be done to release the same from escrow except in accordance
with this Agreement.  The Escrow Agent accepts its responsibilities hereunder
and agrees to perform them in accordance with the terms hereof.

3.2                                      Unless prohibited by an order of a
court of competent jurisdiction and subject to Section 3.3, the Escrow Agent
will release from escrow and deliver to the Optionees the number of Escrowed
Shares, as applicable for each of the Optionees, as equal to:

  (a) 25% of the Escrowed Securities, if any, on the date of grant of the
Options (the “Date of Grant”);


  (b) 25% of the Escrowed Securities, if any, on the date that is six months
from the Date of Grant;


  (c) 25% of the Escrowed Securities, if any, on the date that is 12 months from
the Date of Grant; and


  (d) 25% of the Escrowed Securities, if any, on the date that is 18 months from
the Date of Grant.

3.3                                      In the event that the Company informs
the Escrow Agent that the Optionee does not hold their respective position with
the Company, or another equivalent position with the Company or an affiliate of
the Company, then all Escrowed Securities and the PAs not released from escrow
shall be delivered by the Escrow Agent to the Company. Upon receipt thereof, the
Company shall promptly return such shares to treasury for cancellation without
consideration in accordance with NRS 78.211.

3.4                                      The Escrow Agent will release any
remaining PAs to the Optionees when all of the Escrowed Securities have been
released.

4. ESCROW AGENT

4.1                                      In exercising the rights, duties and
obligations prescribed or confirmed by this Agreement, the Escrow Agent will act
honestly and in good faith and will exercise that degree of care, diligence and
skill that a reasonably prudent person would exercise in comparable
circumstances.

--------------------------------------------------------------------------------

- 4 -

4.2                                      The Company and the Optionees agree
from time to time and at all times hereafter well and truly to save, defend and
keep harmless and fully indemnify the Escrow Agent, its successors and assigns
from and against all loss, costs, charges, suits, demands, claims, damages and
expenses which the Escrow Agent, its successors or assigns may at any time or
times hereafter bear, sustain, suffer or be put unto for or by reason or on
account of its acting pursuant to this Agreement or anything in any manner
relating thereto or by reason of the Escrow Agent’s compliance in good faith
with the terms hereof.

4.3                                      In case proceedings should hereafter be
taken in any court respecting the Escrowed Securities, the Escrow Agent will not
be obliged to defend any such action or submit its rights to the court until it
has been indemnified by other good and sufficient security in addition to the
indemnity given in section 4.2 against its costs of such proceedings.

4.4                                      The Escrow Agent will have no
responsibility in respect of loss of the Escrowed Securities except the duty to
exercise such care in the safekeeping thereof as it would exercise if the
Escrowed Securities belonged to the Escrow Agent.  The Escrow Agent may act on
the advice of counsel but will not be responsible for acting or failing to act
on the advice of counsel.

4.5                                      The Escrow Agent will not be bound in
any way by any contract between the other parties hereto whether or not it has
notice thereof or of its terms and conditions and the only duty, liability and
responsibility of the Escrow Agent will be to hold the Escrowed Securities and
the PAs as herein directed and to pay and deliver the same to such persons and
other such conditions as are herein set forth.  The Escrow Agent will not be
required to pass upon the sufficiency of any of the Escrowed Securities to
ascertain whether or not the person or persons who have executed, signed or
otherwise issued or authenticated the said documents have authority to so
execute, sign or authorize, issue or authenticate the said documents or any of
them, or that they are the same persons named therein or otherwise to pass upon
any requirement of such instruments that may be essential for their validity,
but it shall be sufficient for all purposes under this Agreement insofar as the
Escrow Agent is concerned that the said documents are deposited with it as
herein specified by the parties executing this Agreement with the Escrow Agent.

4.6                                      In the event that the Escrowed
Securities are attached, garnished or levied upon under any court order, or if
the delivery of such property is stayed or enjoined by any court order or if any
court order, judgment or decree is made or entered affecting such property or
affecting any act by the Escrow Agent, the Escrow Agent may, in its sole
discretion, obey and comply with all writs, orders, judgments or decrees so
entered or issued, whether with or without jurisdiction, notwithstanding any
provision of this Agreement to the contrary.  If the Escrow Agent obeys and
complies with any such writs, orders, judgments or decrees, it will not be
liable to any of the parties hereto or to any other person, form or corporation
by reason of such compliance, notwithstanding that such writs, orders, judgments
or decrees may be subsequently reversed, modified, annulled, set aside or
vacated.

4.7                                      Except as herein otherwise provided,
the Escrow Agent is authorized and directed to disregard in its sole discretion
any and all notices and warnings which may be given to it by any of the parties
hereto or by any other person, firm, association or corporation.  It will,
however, at its sole discretion, obey the order, judgment or decree of any court
of competent jurisdiction, and it is hereby authorized to comply with and obey
such orders, judgments or decrees and in case of such compliance, it shall not
be liable by reason thereof to any of the parties hereto or to any other person,
firm, association or corporation, even if thereafter any such order, judgment or
decree may be reversed, modified, annulled, set aside or vacated.

--------------------------------------------------------------------------------

- 5 -

4.8                                      If the Escrow Agent receives any valid
court order contrary to the instructions contained in this Agreement, the Escrow
Agent may continue to hold the Escrowed Securities and the PAs until the lawful
determination of the issue between the parties hereto.

4.9                                      If written notice of protest is made by
the Company or the Optionees to the Escrow Agent to any action contemplated by
the Escrow Agent under this Agreement, and such notice sets out reasons for such
protest, the Escrow Agent may at its sole discretion continue to hold the
Escrowed Securities and the PAs until the right to the documents is legally
determined by a court of competent jurisdiction or otherwise.

4.10                                  The Escrow Agent may resign as Escrow
Agent by giving not less than five (5) days’ notice thereof to the Company and
the Optionees.  The Company and the Optionees may terminate the Escrow Agent by
giving not less than five (5) days’ notice to the Escrow Agent.  The resignation
or termination of the Escrow Agent will be effective and the Escrow Agent will
cease to be bound by this Agreement on the date that is five (5) days after the
date of receipt of the termination notice given hereunder or on such other date
as the Escrow Agent, the Company and the Optionees may agree upon.  All
indemnities granted to the Escrow Agent herein will survive the termination of
this Agreement or the termination or resignation of the Escrow Agent.  In the
event of termination or resignation of the Escrow Agent for any reason, the
Escrow Agent shall, within that five (5) days’ notice period deliver the
Escrowed Securities and the PA to the new escrow agent to be named by the
Company and the Optionees.

4.11                                  Notwithstanding anything herein to the
contrary, the Escrow Agent may act upon any written instructions given jointly
by the Company and the Optionees.

4.12                                  Notwithstanding anything to the contrary
contained herein, in the event of any dispute arising between the Company and
the Optionees, this Agreement or any matters arising thereto, the Escrow Agent
may in its sole discretion deliver and interplead the Escrowed Securities and
the PA into court and such delivery and interpleading will be an effective
discharge to the Escrow Agent.

5. FEES

5.1                                      The Company will pay all of the
compensation of the Escrow Agent and will reimburse the Escrow Agent for any and
all reasonable expenses, disbursements and advances made by the Escrow Agent in
the performance of its duties hereunder, including reasonable fees, expenses and
disbursements incurred by its counsel.

6. GENERAL

6.1                                      Except as herein otherwise provided, no
subsequent alteration, amendment, change, or addition to this Agreement will be
binding upon the parties hereto unless reduced to writing and signed by the
parties.

--------------------------------------------------------------------------------

- 6 -

6.2                                      This Agreement will enure to the
benefit of and be binding upon the parties and their respective heirs,
executors, administrators and successors.

6.3                                      The parties will execute and deliver
all such further documents, do or cause to be done all such further acts and
things, and give all such further assurances as may be necessary to give full
effect to the provisions and intent of this Agreement.

6.4                                      This Agreement will be governed by and
construed in accordance with the laws of the Province of British Columbia and
applicable federal laws related thereto.

6.5                                      Any notice required or permitted to be
given under this Agreement will be in writing and may be given by delivering,
sending by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy, or sending by prepaid
registered mail, the notice to the following address:

  (a) If to the Company:


  Blox, Inc.
600 - 666 Burrard Street
Vancouver, BC V6C 3P6


  Attention: President
Telephone: 1 604 688 3899
Facsimile: 1 604 688 3896


  (b) If to the Optionees, to their address indicated on the first page of this
Agreement:


  (c) If to the Escrow Agent:


  Clark Wilson LLP
Barristers and Solicitors
900 – 885 West Georgia Street
Vancouver, British Columbia
Canada V6C 3H1

Fax: (604) 687-6314

Attention: Cam McTavish

(or to such other address as any party may specify by notice in writing to
another party).  Any notice delivered or sent by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy on a business day will be deemed conclusively to have been
effectively given on the day the notice was delivered, or the electronic
communication was successfully transmitted, as the case may be.  Any notice sent
by prepaid registered mail will be deemed conclusively to have been effectively
given on the third business day after posting; but if at the time of posting or
between the time of posting and the third business day thereafter there is a
strike, lockout, or other labour disturbance affecting postal service, then the
notice will not be effectively given until actually delivered.

--------------------------------------------------------------------------------

- 7 -

6.6                                      Time is of the essence of this
Agreement.

6.7                                      It is understood and agreed by the
parties to this Agreement that the only duties and obligations of the Escrow
Agent are those specifically stated herein and no other.

6.8                                      This Agreement may be executed in one
or more counterparts, all of which will be considered one and the same agreement
and will become effective when one or more counterparts have been signed by each
of the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.  This Agreement may be executed by
delivery of executed signature pages by fax and such fax execution will be
effective for all purposes.

[Signature page to follow]

--------------------------------------------------------------------------------


IN WITNESS WHEREOF the parties have caused this Escrow Agreement to be executed
as of the day and year first written above.

BLOX, INC.

Per:

“Ronald Renne”         
Name: Ronald Renne
Title:   President and CEO


SIGNED by ROBERT IRONSIDE in the presence of:

“signed”                                                               
           
Signature
                            
                                                               
Print Name
                            
                                                               
Address
                            
                                                               

                            
                                                               
Occupation )
)
)
)
)
)
)
)
)
)
)
)
) “Robert Ironside”
ROBERT IRONSIDE


SIGNED by MARCO PARENTE in the presence of:

“signed”                                                               
           
Signature
                            
                                                               
Print Name
                            
                                                               
Address
                            
                                                               

                            
                                                               
Occupation )
)
)
)
)
)
)
)
)
)
)
)
) “Marco Parente”
MARCO PARENTE


--------------------------------------------------------------------------------


SIGNED by KIMBERLY GILLETTin the presence of:

“signed”                                                               
           
Signature
                            
                                                               
Print Name
                            
                                                               
Address
                            
                                                               

                            
                                                               
Occupation )
)
)
)
)
)
)
)
)
)
)
)
) “Kimberly Gillett”
KIMBERLY GILLETT


SIGNED by CEDRIC WILSON in the presence of:

“signed”                                                               
           
Signature
                            
                                                               
Print Name
                            
                                                               
Address
                            
                                                               

                            
                                                               
Occupation )
)
)
)
)
)
)
)
)
)
)
)
) “Cedric Wilson”
CEDRIC WILSON

CLARK WILSON LLP

Per:
“Signed”        
Partner


--------------------------------------------------------------------------------